DETAILED ACTION
This office action is in response to the communication dated 31 August 2022 concerning application 16/834,672 filed on 30 March 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-16 are pending and under consideration for patentability; claims 1 and 9 have been amended.

Response to Arguments
Applicant’s arguments dated 07 September 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite continuous monitoring and performing the recited steps in response to sensing a resting activity level.  The Examiner has addressed the amended limitations in the updated text below.  
Applicant argues that Osorio does not disclose or suggest performing the recited steps in response to sensing a resting activity level.  The Examiner respectfully disagrees and directs Applicant to Osorio’s paragraphs [0057] - [0058] and figure 4A, which describe determining heart rate and heart rate variability at a number of different activity levels, including activity level A1, which corresponds to a sleeping activity level, and activity level A2, which corresponds to a resting awake activity level.  Therefore, the Examiner respectfully submits that Osorio describes performing the described cardiac monitoring at resting activity levels.  
Applicant’s e-Terminal Disclaimer filed on 31 August 2022 has been approved.  The previous double patenting rejections have not been included in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (US 2014/0275840 A1) in view of Shmueli (WO 2012/0140559 A1). 
Regarding claim 1, Osorio describes a method of cardiac monitoring ([0042], [0071]), comprising
continuously sensing an activity level of a user ([0071], [0074]) with a first sensor of a wearable device ([0028], [0035]) 
continuously sensing a heart rate parameter of the user with a second sensor of the wearable device ([0042])
in response to determining a resting activity level ([0057] - [0058]), determining whether a discordance is present between the resting activity level and the heart rate parameter sensed when the resting activity level is sensed ([0029], for example, determining whether a change in heart rate is commensurate with a change in activity type and level; [0044] - [0045]; [0057] - [0058] and figures 4A-4B, measurements made during activity level A1 corresponding to a “sleeping activity level” or during activity level A2 corresponding to a “resting awake activity level”)
in response to determining that the discordance is present, indicating to the user, using the wearable device, a possibility of an arrhythmia being present ([0003], wherein the pathological body state may be an arrhythmia, as described in [0071])
Regarding claim 1, Osorio does not explicitly disclose the use of a wristlet or smartwatch worn by the user, initiating an ECG of the user using ECG electrodes of the smartwatch, receiving electric signals of the user from the ECG electrodes of the smartwatch, and displaying an ECG rhythm strip from the received electric signals.  However, Shmueli also describes a method of cardiac monitoring (p. 1:9-11; p. 8:30-32), including the use of a wristlet or smartwatch worn by the user (p. 9:1-3), initiating an ECG of the user using ECG electrodes of the smartwatch (p. 12: 23-32), receiving electric signals of the user from the ECG electrodes of the smartwatch (p. 9:8-16, electrical contacts 14, for example), and displaying an ECG rhythm strip from the received electric signals (p. 9:26-28; 11:10-15).  Shmueli describes all of these components as part of an overall method designed to correlate a user’s heart rate parameters and electrocardiogram parameters (p. 13:10-21: “search for correlations between the SpO2 signal and the ECG signal to produce new detection parameters…so as to enhance the detection algorithms of irregular heart conditions”).  As Shmueli is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate Shmueli’s ECG detection and correlation algorithms into the method described by Osorio, as doing so advantageously allows the resulting method to be more accurate and reliable, while reducing false detection of irregular heart conditions (please see Osorio at [0029] and [0036]).  
Regarding claim 9, Osorio describes a device ([0028]) comprising
a processor ([0034])
a first sensor configured to continuously sense ([0071], [0074]) an activity level value of a user, wherein the first sensor is coupled to the processor ([0028], [0035])
a second sensor configured to continuously sense a heart rate parameter of the user, wherein the second sensor is coupled to the processor ([0042])
a non-transitory computer readable storage medium encoded with a computer program including instructions executable by the processor to cause the processor to ([0008])
in response to sensing a resting activity level ([0057] - [0058] and figures 4A-4B, measurements made during activity level A1 corresponding to a “sleeping activity level” or during activity level A2 corresponding to a “resting awake activity level”), determine whether a discordance is present between the resting activity level of the user and the heart rate parameter sensed when the resting activity level is sensed ([0029], for example, determining whether a change in heart rate is commensurate with a change in activity type and level; [0044] - [0045]; figure 4B)
in response to determining that the discordance is present, indicate to the user a possibility of an arrhythmia being present ([0003], wherein the pathological body state may be an arrhythmia, as described in [0071])
Regarding claim 9, Osorio does not explicitly disclose a smartwatch comprising the elements listed, wherein the second sensor is a photoplethysmogram (PPG) sensor, and wherein the processor initiates an ECG of the user using ECG electrodes of the smartwatch, receives electric signals of the user from the ECG electrodes of the smartwatch if the possibility of an arrhythmia is indicated and displays an ECG rhythm strip from the received electric signals.  However, Shmueli also describes a device for sensing cardiac parameters of a patient (p. 1:9-11; p. 8:30-32), including a smartwatch (p. 9:1-3), a photoplethysmogram sensor (p. 7:25-31), and wherein a processor initiates an ECG of the user using ECG electrodes of the smartwatch (p. 12: 23-32), receives electric signals of the user from the ECG electrodes of the smartwatch (p. 9:8-16, electrical contacts 14, for example) and displays an ECG rhythm strip from the received electric signals (p. 9:26-28; 11:10-15).  Shmueli describes all of these components as part of an overall method designed to correlate a user’s heart rate parameters and electrocardiogram parameters (p. 13:10-21: “search for correlations between the SpO2 signal and the ECG signal to produce new detection parameters…so as to enhance the detection algorithms of irregular heart conditions”).  As Shmueli is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate Shmueli’s ECG detection and correlation algorithms into the method described by Osorio, as doing so advantageously allows the resulting method to be more accurate and reliable, while reducing false detection of irregular heart conditions (please see Osorio at [0029] and [0036]).  
Regarding claims 5 and 13, Shmueli further describes instructing the user to record an electrocardiogram using the wearable device (p. 12:23-32). 
Regarding claims 7 and 15, Osorio further describes wherein the first sensor comprises an accelerometer ([0028]).

Claims 2, 3, 4, 6, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio in view of Shmueli, further in view of Katra et al. (US 2014/0276154 A1). 
Regarding claims 2 and 10, Osorio in view of Shmueli suggests the method according to claim 1 and the smartwatch according to claim 9, including wherein the heart rate parameter comprises an indication of heart rate variability (Osorio: [0042]), but neither Osorio nor Shmueli explicitly disclose wherein the arrhythmia is atrial fibrillation.  However, Katra also describes a method of cardiac monitoring ([0025]), including wherein the method monitors for atrial fibrillation ([0025]).  As Katra is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an atrial fibrillation confirmation step similar to that described by Katra when using the system described by Osorio and Shmueli, as doing so advantageously allows the resulting system to accurately screen for a wider array of arrhythmias related to discordances in a patient’s biometric data.
Regarding claims 3 and 11, Osorio further describes wherein the heart rate parameter comprises an indication of a heart rate variability and a heart rate value ([0042]), and Katra further describes wherein the arrhythmia is atrial fibrillation ([0025]). 
Regarding claims 4 and 12, Osorio further describes wherein the heart rate parameter comprises an indication of a heart rate value ([0042]), and Katra further describes wherein the arrhythmia is atrial fibrillation ([0025]). 
Regarding claims 6 and 14, Katra further describes wherein the arrhythmia is selected from a group consisting of atrial fibrillation, supraventricular tachycardia, and ventricular tachycardia ([0025]). 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio in view of Shmueli, further in view of Jain et al. (US 2012/0289790 A1).  
Regarding claims 8 and 16, Osorio in view of Shmueli suggests the method according to claim 1 and the smartwatch according to claim 9, but neither Osorio nor Shmueli explicitly disclose wherein the first sensor is a gyroscope.  However, Jain also describes a method for cardiac monitoring ([0027]), including sensing biometric data of a user with a gyroscope ([0044]).  As Jain is also directed towards a method of cardiac monitoring and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a gyroscope similar to that described by Jain when using the system described by Osorio and Shmueli, as doing so advantageously allows the resulting system to collect a wider array of patient biometric data in order to better correlate the data and derive a more accurate estimation of a patient’s arrhythmia status.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792